Title: To Thomas Jefferson from Joseph Bloomfield, 30 June 1802
From: Bloomfield, Joseph
To: Jefferson, Thomas


            Sir,Trenton, New-Jersey,30th: June 1802.
            I do my Self the honor of transmitting the enclosed.
            Mr. Mott who resides near Sandy Hook was lately in Trenton, and requested me whenever Dr. Condit & Mr. Southard should recommend Commissioners of Bankruptcy, for the Eastern part of New-Jersey; to mention his concurrence in their recommendation, and of the recommendation enclosed, of Isaiah Shinn, from Mr. Elmer’s district, & that it is his wish and of those with whom he has advised; that Abraham Brown and Anthony F. Taylor, may be Appointed in the district, in which he resides.
            The persons therefore recommended to be Commissioners of Bankruptcy in New-Jersey, are,—
            
            Thomas Ward, of Newark, Essex-County.
            Phineas Manning, of New-Brunswick, Middx. Co.
            John Cobb, of Morris, Morris county.
            Isaiah Shinn, of Woodstown, Salem county.
            Abraham Brown, of Burlington, Burlington County.
            Anthony F. Taylor, of Bordentown, Burlington county.
            Thomas Ward & John Cobb, served in the Militia during the War—Cobb has been a Colonel of Militia & Thomas Ward, is now the senior Col. of Cavalry in New-Jersey.
            Phineas Manning, served all the War in the American Cavalry & distinguished himself for his bravery. He follows merchandize.
            Isaiah Shinn, is Major-General of the first Division of Militia, was brought up to Mercantile business & is universally esteemed.
            Mr. Brown, is a Lawyer, & has been Secretary to the Commissioners of Bankruptcy in West-Jersey, is well acquainted with the duties & will, there is no doubt, give universal satisfaction.
            A. F. Taylor, was brought up to Mercantile business, which he follows,—was on board the Alliance as a midshipman in the revolutionary War—& is well acquainted with business.
            I beg leave to add, that all the persons recommended, are decided Republicans, and Attached to the present administration.
            I had declined recommending any person, but the recommendations having been sent to me to forward, with a desire, that I would Concur, has induced me to trouble the Executive on this occasion.
            I cannot add, to the high respect & Sincere esteem, with which I am, most truly, Your obedt. Servt.
            Joseph Bloomfield
          